DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 03/17/2021.  Claims 1, 6, 12, 17 and 23 have been amended, claim 28 cancelled and claims 51-56 added.  Claims 1-3, 5, 6, 10, 12, 16, 17, 22-25, 27, 29, 31, 32, 34, 36 and 51-56 are currently pending in the instant Application, claims 27, 29, 31, 32, 34 and 36  being  withdrawn from further consideration as being drawn to a nonelected invention.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 03/17/2021, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn. 

Applicant's arguments filed 03/17/2021 with respect the outstanding rejections in view of the art of record have been fully considered but they are not persuasive. 
Applicant points out claim 1 as currently amended.  Examiner has taken note however respectfully maintains that the features added by amendment remain met by the art of record of Davidson in that Davidson discloses a maximal amount of THC to be delivered in Paragraphs 262 and 359 wherein at least 1 but less than 5 grams of raw material comprising 20% THC thus wherein the maximal amount of THC released during a treatment period is less than 1 mg whereby in each of said plurality of doses is 1 mg or less (less than 1 mg of THC being present in each dose as per Paragraphs 263 and 359).  Further Examiner points out that Davidson discloses said decision module a decision module (controller 412 including memory 414) configured to decide, according to said scheduled regimen, if a delivery 
Applicant points out that the ability to lock the inhaler device in correlation with the delivered amounts, for example to prevent delivering more than the defined maximal amount, may be advantageous for usage and safety controls.  Examiner has taken note.
Applicant points out that an inhaler device comprising only a small amount of THC, for example an amount which is sufficient only for treating the patient to alleviate symptoms, may include reducing a likelihood of abuse, for example since the amount of THC is small that it is not sufficient to bring one to a high psychoactive state.  Examiner has taken note.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5, 6, 10, 12, 16, 17, 22-25 and 51-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al., US 2013/0276799.
Regarding claim 1, Davidson discloses a system (Figure 1C, device 400 as per Paragraph 114)  for delivering to a subject (the recited patient of Paragraph 93) at least one pre-determined amount of THC (as per Paragraphs 91 and 93), the system comprising a memory  (414 as per Paragraph 119) which stores a scheduled regimen (as per Paragraph 23, taken to include the dosing profile of Paragraph 152, in the embodiment of Paragraph 224 wherein a weekly regiment) , said scheduled regimen administered over a total treatment period of a plurality of days (as during a weekly dose regiment as per Paragraph 224) for delivery of THC (recited in Paragraph 152) to said subject, said scheduled regimen defining the 
Paragraphs 262 and 359 are silent as to a time period within which said amount is delivered, said time period being 2 hours or longer however Figure 11E (as per in Paragraph 317) depicts dosing broken over a period of 2 hours of longer (6 hours as per Paragraph 317) .  The embodiments of Figure 11E and Paragraph 262 of Davidson are analogous in that both are from the field of inhaled dosing profiles.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to  have the daily amount of Paragraphs 262 and 359 F delivered over a time period longer than 2 hours as shown in Figure 11E, accordingly modifying said scheduled regimen to define said time period.  It would have been obvious to do so for the purpose as taught by Davidson in 

Regarding claim 2, said system (that of Davidson having the maximal amount and time period as detailed above) is configured to deliver a total of no more than 10 mg THC over a 24 hour time period (1.0 mg in the 24 hour period of Day 1 of Figure 11F of Davidson, distributed over said time period as per Figure 11E).
Regarding claim 3, one or both of said memory and said decision module are included within at least one selected from the group consisting of said inhaler device said controller (412 residing on 402 as per Paragraph 119 thus said decision module being included within said inhaler device).
Regarding claim 5, one or both of said memory and said decision module (both said memory and decision module by way of allowing accessing and entry of prescription data as per Paragraph 153)  are associated with or included in a smartphone (associated with a smartphone as per Paragraph 153).
Regarding claim 6, said inhaler comprises a heating mechanism (Figure 4A, thermal emitter 64 as per Paragraph 184) for heating a quantity of THC-comprising material (63 as per Paragraph 186) to deliver THC from said quantity of THC-comprising material to said subject (as per Paragraphs 220 and 224).
Regarding claim 10, said controller carries out delivery of less than said maximal amount (as during delivery of 1 mg as detailed in Figure 11F and Paragraph 318) by controlling at least one selected from the group consisting of: a. heating parameters; b. an amount of THC-comprising material being heated; c. regulation of airflow; d. heating of a quantity of THC-comprising material having a THC content of between 2 times to 35 times the amount of THC being extracted; e. any combination thereof (an amount of THC-comprising material, by way of the tape of Paragraph 225).
Regarding claim 12, said inhaler is configured to heat said quantity of THC-comprising material at least once (heating tape as per Paragraph 225).
Regarding claim 16, said THC-comprising material comprises one or more additional active substances (as when multiple cassettes are provided as per Paragraph 247, thus wherein an additional active substance that is organic matter with higher concentration of active compounds as recited is provided).
Regarding claim 17, said decision module is configured to receive input regarding a THC-comprising material from which said THC is delivered (as per Paragraph 247), and, according to said input, to adjust said time period (by way of the unique dosing profile of each strain as recited in paragraph 247).
Regarding claim 22, said system comprises at least two quantities of THC-comprising material  (as when multiple cassettes are provided as per Paragraph 247, thus wherein an additional active substance that is organic matter with higher concentration of active compounds as recited is provided) differing from each other in at least one property selected from a group consisting of: a concentration of THC in the quantity, a strain of the THC-comprising material, additional active substances included in the THC-comprising material, the mass of the quantity of THC- comprising material and the total amount of THC in the quantity of THC-comprising material (a strain of the THC-comprising material as recited), and wherein said decision module is configured to select which cartridge to use (translating the prescribed dose according to the characteristics of the packed organic matter based on stored dosage profiled thus necessitating selection of the cartridge from the stored profiles) according to a time period (as necessitated by the recited dosing profile)  defined for each of said cartridges according to said at least one property.
Regarding claim 23, in predefined exceptions said decision module is configured to allow delivery exceeding at least one of a maximal amount of THC to be delivered, said amount being 1 mg or 
Regarding claim 24, delivery under said predefined exceptions is limited according to no more than two exceptional deliveries (effectively one exceptional delivery, the revised dosage being 2 mg thus one exceptional delivery of 1 mg beyond the initial 1 mg) allowed within a 24 hour period and the total amount of THC delivered over a 24 hour period amounts to no more than 10 mg (2 mg total).
Regarding claim 25, following an exceptional delivery (as when alternately, as per Paragraph 93 therein 2 mg is delivered, and as per Paragraph 153 wherein a physician may alter dosage) said decision module returns to operate according to said scheduled regimen for a time period of at least 2 hours (alternately, 24 hours as during day 1 of Figure 11F).
Regarding claim 51 said decision module is operably connected to at least one of a timer and a clock (a timer as per Paragraph 342)  for determining delivery in accordance with said scheduled regimen (inspection of the dosing tape allows verification if any tampering or abuse as per Paragraph 343).
Regarding claim 52, said inhaler device is configured (providing a maximum dose as per as per Paragraph 317 and disabling controller function to prevent tampering as per Paragraph 339) to lock to prevent delivery of THC which exceeds said maximal amount.

Regarding claim 53, said inhaler device comprises a total amount of THC (providing a maximum dose as per as per Paragraph 317 and disabling controller function to prevent tampering as per Paragraph 339) sufficient for treating a patient only for a predefined total treatment period selected from: at least a day, at least a week, at least a month (as per Paragraph 217).
Regarding claim 54, wherein said total amount of THC is 30 mg or less (as per Paragraphs 262 and 359 wherein at least 1 but less than 5 grams of raw material comprising 20% THC thus wherein the 
Regarding claim 55, said total amount of THC is 10 mg or less (as per Paragraphs 262 and 359 wherein at least 1 but less than 5 grams of raw material comprising 20% THC thus wherein the maximal amount of THC released is less than 1 mg) to be delivered over a predefined total treatment period of at least a week.
Regarding claim 56, said system is configured to deliver a total of no more than 3.5 mg THC over a 24 hour time period (as per Paragraphs 262 and 359 wherein at least 1 but less than 5 grams of raw material comprising 20% THC thus wherein the maximal amount of THC released is less than 1 mg).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                         

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773